UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

         -v-
                                                                   No. 11-cr-605 (RJS)
RANDY WASHINGTON,                                                       ORDER

                               Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of the attached letter from Defendant, which is postmarked March

17, 2020 but was received in chambers on April 6, 2020. Although Defendant’s motion to

vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255 is currently pending, it

appears that this request is unrelated to that motion and seeks an early release or, in the

alternative, a transfer to the Metropolitan Detention Center or Metropolitan Correction Center in

New York City so that he can be near his family.           IT IS HEREBY ORDERED that the

government shall file its response no later than April 20, 2020.

SO ORDERED.

Dated:          April 8, 2020
                New York, New York

                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
